Citation Nr: 1726522	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  09-46 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof. 

2.  Entitlement to an effective date earlier than December 30, 2008, for the assignment of a 30 percent evaluation for mitral valve prolapse with heart murmur. 

3.  Entitlement to an evaluation in excess of 30 percent for mitral valve prolapse with heart murmur prior to September 15, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1992 to January 1998 and had active duty for training from July 1998 to December 1998. 

These matters come before the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In her November 2009 VA Form 9, the Veteran requested a hearing before a member of the Board.  In April 2015, she withdrew her request. 

The appeal was remanded for additional development in May 2015.  In May 2016, the Board granted a 100 percent disability rating for mitral valve prolapse and heart murmur beginning September 15, 2015.  The issues of entitlement to service connection for a cardiac disability, entitlement to an evaluation in excess of 30 percent for mitral valve prolapse with heart murmur prior to September 15, 2015, and entitlement to effective date earlier than December 30, 2008, for the assignment of a 30 percent evaluation for mitral valve prolapse with heart murmur, were remanded for additional development, which has been completed.   


FINDINGS OF FACT

1.  A cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof, was not incurred in service, nor is it shown to be secondary to the service-connected mitral valve prolapse with heart murmur and/or hypertension.

2.  An unappealed January 1999 rating decision granted service connection for mitral valve prolapse with heart murmur with a 0 percent rating effective from January 7, 1999.

3.  On December 30, 2008, the Veteran filed a claim for an increased rating for the service-connected mitral valve prolapse with heart murmur; there is no evidence of any communication in the claims file prior to December 30, 2008 indicating intent to file a claim for an increased rating for mitral valve prolapse with heart murmur, and; it is not factually ascertainable that an increase in disability prior to December 30, 2008, was requested. 

4.  From December 30, 2008 to March 15,  2012, the Veteran's mitral valve prolapse with heart murmur was not manifested by acute congestive heart failure, a workload of greater than 3 METs but not greater that 5 METs, or an ejection fraction of 30 to 50 percent.

5.  Resolving all reasonable doubt in favor of the Veteran, from March 16, 2012 to September 15, 2015, mitral valve prolapse with heart murmur was manifested by ejection fraction of 30 to 50 percent; it was not manifested by chronic congestive heart failure, or a workload of 3 METs or less, or an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for an effective date earlier than December 30, 2008, for a 30 percent rating for mitral valve prolapse with heart murmur have not been met.  38 U.S.C.A. § 5110 (b)(2) (West 2014); 38 C.F.R. §  3.400 (o)(2) (2016).

3.  From December 30, 2008 to March 15, 2012, the criteria for a disability rating higher than 30 percent for mitral valve prolapse with heart murmur were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7000 (2016).

4.  From March 16, 2012 to September 15, 2015, the criteria for a disability rating of 60 percent, and no higher, for mitral valve prolapse with heart murmur, were met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in January 2009.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claims were last adjudicated in January 2017. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues herein decided.
 
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden, 381 F.3d at 1167; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including cardiovascular disease, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.
If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker at 1336; 38 C.F.R. § 3.303(b).  

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran claims that she is entitled to service connection for a cardiac disorder, other than mitral valve prolapse with heart murmur, to include as secondary to the  service-connected mitral valve prolapse with heart murmur and/or hypertensive heart disease.  She has asserted that she suffered a myocardial infarction in service.  

The evidence of record shows that the Veteran has been diagnosed with multiple cardiac disorders, other than mitral valve prolapse with heart murmur, including cardiomyopathy, congestive heart failure and supraventricular arrhythmia.  Accordingly, the first element of service connection, a current disability, is met.

The service treatment records show that the Veteran was seen on several occasions with complaints of chest pain.  In April 1989 the Veteran was seen for complaints of chest pain.  The clinician noted that ischemia needed to be ruled out.  A November 1994 complete valve study revealed normal valve anatomy, normal chamber size, and normal systolic function.  The Veteran gave a medical history of mitral valve prolapse on numerous medical records.  A January 1995 physical examination was consistent with a diagnosis of mitral valve prolapse.  While chest pain was noted, no coronary artery disease (CAD) was found.  A December 1997 echocardiogram (ECG) revealed thickened mitral valve with mitral valve prolapse with mild heart murmur and regurgitation.  Myocardial infarction was not documented in service.  

After service, treatment records in from 1998 to 2008 revealed no cardiac problems.  A June 1998 VA examination report noted a history of mitral valve prolapse with mild murmur diagnosed in service.  Her pulse was 77, and she had regular cardiovascular rate and rhythm.  No murmur was heard on examination.  The examiner diagnosed mitral valve prolapse with mild murmur.  

VA treatment records in 2005 showed that the Veteran denied cardiac problems, chest pain, dyspnea or palpitation.  A September 2005 ECG was abnormal as the clinician reported that an anterior infarct, of undetermined age, could not be ruled out.  

An examination report in March 2009 noted a diagnosis of mitral valve prolapse and heart murmur.  The Veteran complained of atypical chest pains, with shortness of breath, particularly during periods of emotional stress, and also at times when she was having a migraine headache.  She endorsed daily episodes of atypical chest pain lasting seconds to minutes.  These were not suggestive of angina or as due to ischemia, but rather typical of mitral valve prolapse symptoms.  The symptoms were not incapacitating.  Treatment consisted of daily medication, which made her feel fatigued.  There was no evidence of congestive heart failure.  METs were 6.  Ejection fraction was 58 percent with no regional wall abnormalities.  The examiner noted mitral valve myxomatous with mitral valve prolapse and mild regurgitation. 

VA treatment reports in 2010 recorded a history of coronary artery disease status post-myocardial infarction in 1994.  In August 2010 it was noted that the Veteran had a history of mitral valve prolapse-status-post ECG in September 2009, which revealed mild buckling of anterior mitral leaflet.  Ejection fraction was 55-60 percent, borderline LAE, mitral valve leaflets appear thickened but open well, borderline mitral valve prolapse, no mitral valve stenosis.  It was recommended just to observe the condition with no further treatment needed at that time.  An October 2010 treatment note showed an impression of CAD status post myocardial infarction in 1994, currently without complaints of chest pain, status post normal September 2009 pharmacologic myocardial perfusion scan showing a lack of scintigraphic evidence for myocardial ischemia or infarction.  The clinician noted that no active cardiopulmonary disease was demonstrated.

On VA examination in February 2012, the examiner noted that the Veteran had been diagnosed with valvular heart disease in service.  She reported a history of a heart attack at age 23, with mitral valve prolapse.  She had noted recent increasing shortness of breath.  The Veteran endorsed intermittent (paroxysmal) arrhythmia documented per PVCs noted on electrocardiogram (EKG) and per Veteran on ER heart monitor.  The examiner noted no history of congestive heart failure.  The METS were 7 to 10, with dyspnea.  MET levels were solely attributed to valvular disease.  When comparing the stress images to the rest of the images, there were no reversible or fixed radiotracer defects suggestive of myocardial ischemia or infarction, respectively.  On the gated single photon emission computed tomography (SPECT) scan, the left ventricular wall motion was normal with normal thickening of the myocardial walls in all segments.  The left ventricular cavity size was normal at rest and did not increase in size with stress.  The left ventricular ejection fraction was approximated to be 51 percent.  The examiner recorded an impression of normal pharmacologic myocardial perfusion scan showing a lack of scintigraphic evidence for myocardial ischemia or infarction, with  normal left ventricular function and cavity size.

A March 2012 ECG revealed an ejection fraction of 45 to 50 percent with transmittal spectral Doppler flow suggesting impaired left ventricular relaxation.  There was also mild global hypokinesis of the left ventricle and mild mitral regurgitation seen.

On VA examination in July 2013, a history of valvular heart disease diagnosed in 1994 was noted.  The Veteran reported having had a heart attack in 1994, however, the examiner indicated that it was not documented in the contemporaneous medical records.  The examiner determined that the Veteran's mitral valve prolapse was idiopathic.  It required continuous medication, aspirin.  There was no history of congestive heart failure, arrhythmia, infectious heart conditions or pericardial adhesions.  Chest x-ray showed cardiac hypertrophy, mild cardiomegaly, and mildly dilated left ventricle.  Echocardiogram showed cardiac dilatation.  Interview-based METs test recorded 5 to 7 METs with fatigue.  The examiner noted that the METs levels were not solely due to the heart condition, it was also affected by back pain and knee pain, each by 50 percent.  The Veteran had mild functional impairment due to mildly decreased cardiac capacity and limiting METs.  She had normal left ventricular systolic function with an ejection fraction of 55 percent.  The examiner found that while the service-connected disability did not prevent employment, it would limit the Veteran in a working environment.

Treatment notes in February 2014 recorded no history of CAD or cardiomyopathy.  It was noted that the Veteran was initially admitted for observation in December 2014 secondary to chest pain and shortness of breath.  An ECG in December 2014 revealed inferior hypokinesis and ejection fraction of 45 percent.

December 2014 private treatment records noted heart failure or a history of heart failure, along with diagnoses of congestive heart failure, ventricular arrhythmia, valvular heart disease, cardiomyopathy, and hypertensive heart disease.  Complaints of chest pain following a motor vehicle accident were recorded in December 2014.  A May 2015 treatment note contained an impression of chronic systoluic heart failure.  

Upon review of the record, the Board notes that the Veteran was not shown to have cardiovascular disease in service, other than the service-connected disorders, or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Thus, competent evidence of a nexus between the current disabilities and service or a service connected disability is necessary to substantiate the claims for service connection.  

On VA examination in September 2015, after examining the Veteran and reviewing all relevant medical records, to include December 2014 private treatment records documenting heart failure or a history of heart failure, the examiner diagnosed congestive heart failure, diagnosed in December 2014; ventricular arrhythmia and cadiomyopathy, diagnosed in February 2015, and; hypertensive heart disease and valvular heart disease diagnosed in service.  The examiner noted that the Veteran had experienced persistent chest pain since a motor vehicle accident in December 2014.  Extensive work ups revealed mild cardiomyopathy non ischemic/nonsignificant valvular disease/ventricular ectopy/ and systolic congestive heart failure.  The examiner noted that there was no history of myocardial infarction.  Then the examiner, however, opined that these conditions were not due to the Veteran's service-connected heart mitral valve prolapse with heart murmur and her hypertension.  The examiner explained that the Veteran's hypertension and mitral valve prolapse with heart murmur were risk factors for many cardiovascular diseases, to include cardiomyopathy, congestive heart failure, and ventricular ectopy.  After providing other risk factors, such as obesity, sedentary lifestyle, and tobacco use, the examiner found that there was no direct nexus present between the Veteran's non-service connected heart diagnoses and her mitral valve prolapse with heart murmur and her hypertension.  The Board determined that this opinion was inadequate as it provides conflicting conclusions.  Accordingly, additional medical opinion was obtained.  

On VA heart examination in December 2016, the examiner noted congestive heart failure, cardiomyopathy and supraventricular arrhythmia, diagnosed in 2014, as well as valvular heart disease diagnosed in service.  The examiner noted that the service treatment records showed chest pain and multiple evaluations.  Mitral valve prolapse was diagnosed clinically by murmur.  An echocardiogram in 1994 showed possible mitral valve prolapse and an echocardiogram in 1997 was normal.  There was no evidence in the service treatment records to make a diagnosis of other heart conditions.  She had a motor vehicle accident in 2014, followed by more chest pain and shortness of breath and was admitted for treatment.  She was found to have cardiomyopathy.  Stress testing revealed possible ischemia.  Coronary artery angiogram was then done in December 2014 and was showing normal coronary arteries.  She had since continued to experience significant chest pain, shortness of breath and palpitations.   

The examiner found that the evidence failed to support a finding that the claimed current heart disability of congestive heart failure, cardiomyopathy or ventricular arrhythmia, was related to the service connected  mitral valve prolapse with murmur.  In this regard, the service connected disorder was felt not to be physiologically significant.  The service treatment records documented no other heart conditions, and current testing showed normal LVEF after at least 23 years from initial diagnosis.  No cardiology consultation had suggested a causal connection between the conditions diagnosed in 2014 and service.  The conditions other than the mitral valve disorder developed in 2014, many years after discharge from active duty.  

The examiner noted that the Veteran's hypertension was well controlled and was not felt to be a significant cause of her serious cardiac conditions of cardiomyopathy, congestive heart failure or ventricular arrhythmias.  This connection would be expected to result from many years of serious and uncontrolled hypertension, of which there was no evidence in the Veteran's medical history.  As the Veteran's hypertension was well-controlled it was not felt to be causally related to congestive heart failure, cardiomyopathy or ventricular arrhythmia.  The examiner further found that there was no evidence, in review of her multiple cardiology evaluations, that supported a finding of a causal connection between her 2014 heart exacerbation and either mitral valve prolapse or hypertension.  The evidence failed to show that her service-connected mitral valve prolapse aggravated her cardiomyopathy, congestive heart failure or ventricular arrhythmia.  Her mitral valve prolapse was noted as a 'click' on auscultation but had not been found to be physiological or functionally significant.  It had been stable for over 22 years since it was first diagnosed, and her hypertension had been well-controlled and had never been suggested to be an etiologic factor in her many cardiology evaluations.  

In a medical opinion report, the December 2016 VA examiner opined that the Veteran's cardiomyopathy, congestive heart failure and supraventricular arrhythmia, were less likely than not  incurred in or caused by the claimed in-service injury, event or illness.  The opinion was based on a finding that the service treatment records failed to document heart disease other than non-physiologically significant mitral valve prolapse.  There was no evidence of CAD, myocardial infarction, or other serious condition.  Many evaluations for chest pain and epigastric pain were done.  EKG were non-diagnostic of serious cardiac disease.  At least two echocardiograms were done in 1994 and 1997 showing no serious cardiac abnormalities other than mild mitral valve prolapse in 1994.  The 1997 ECG was normal.  Stress test was non-diagnostic for serious cardiac disease.  Various diagnoses were considered including costochondritis and gastritis.  The Veteran was never diagnosed with, or treated for a cardiac disorder other than the mitral valve prolapse.  Thus, her episode of cardiac dysfunction in 2014 was not related to the service-connected mitral valve prolapse with heart murmur.

The Board finds the opinions of the VA examiner in December 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred the a cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof, as a result of service, nor are they secondary to a service-connected disorder.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination reports, which did not substantiate a finding that the Veteran sustained a myocardial infarction in service or a cardiac disorder as a result of the service connected mitral valve prolapse with heart murmur and/or hypertension.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support a finding that the claimed cardiac disorders were due to service or the service-connected mitral valve prolapse with heart murmur and/or hypertension.  The VA examiner considered the Veteran's contentions and provided reasoning that is supported by the record.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The opinion is consistent with other evidence of record and is of significant probative value.  Moreover, the opinion is uncontroverted.  

To the extent the Veteran believes that her cardiac disorders, other than mitral valve prolapse with heart murmur, are related to service, or a service-connected disability, as a lay person, the Veteran does not have the specialized training sufficient to render such an opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and/or etiology of heart disease require medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current cardiac disorders is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her claimed cardiac disorders is not a competent medical opinion.

To the extent that clinicians noted the Veteran's report of myocardial infarction and CAD in service, a bare transcription of lay history is not transformed into competent medical evidence simply because it was transcribed by a medical professional, whether that professional is a VA or private physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  Again, the Board finds the opinion of the VA examiner, who considered the Veteran's in-service and post service history and provided adequate rationale, to be more probative than medical statements based on the Veteran's recitation of a history of problems originating in service.

In summary, there is no competent evidence of cardiovascular disease or myocardial infarction in service or within one year following discharge from service, other than the service-connected mitral valve prolapse with heart murmur.  Thus, the provisions regarding continuity of symptomatology are not applicable.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Moreover, the most probative and persuasive evidence is against a finding that her current cardiac disabilities are related to service or the service connected mitral valve prolapse with heart murmur and/or hypertension.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for a cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof, to include as secondary to a service-connected disorder.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's mitral valve prolapse with heart murmur is currently rated under Diagnostic Code 7000, which addresses valvular heart disease.  Under Diagnostic Code 7000, a 10 percent disability evaluation is assigned when a workload of greater than 7 METs (metabolic equivalent), but not greater than 10 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent rating is assigned when the symptoms manifest in the following ways: more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned during active infection with valvular heart damage and for three months following cessation of therapy for the active infection, and thereafter, with valvular heart disease (documented by findings on physical examination and either echocardiogram, Doppler echocardiogram, or cardiac catheterization) resulting in: chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7000. 

When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note  2.

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  After a final disallowance of a claim, the effective is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 
§  3.400 (q)(2).

A rating decision becomes final if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  A claim that is the subject of a final decision can be reopened upon the submission of new and material evidence.  38 U.S.C.A. § 5108.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  The applicable statutory and regulatory provisions require that VA look to all communications from a veteran which may be interpreted as applications or claims - formal and informal - for benefits.  See 38 U.S.C.A. § 5110 (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a).  Informal claims were recognized prior to March 24, 2015, after which a proper claim form must be filed.

Prior to March 24, 2015, according to 38 C.F.R. § 3.157 (b), once a claim for compensation was allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital would be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157 (b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. Id.  at (b)(2).

Since March 24, 2015, when medical records indicate an increase in a disability, receipt of such medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within 1 year of the date of the report of examination, hospitalization, or medical treatment.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established.  38 C.F.R. §  3.400 (o)(2) (effective from March 24, 2015); 79 Fed. Reg. 57660, Standard Claims and Appeals Forms (Sept. 25, 2014) (to the extent a record that itself constitutes a claim is in existence as of the date this rule becomes effective and has not been identified and acted upon, this rule cannot extinguish that record's status as a claim under the law that was in effect as of the time that record was created, to the extent it is ever identified as claim). 

An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  Accordingly, the effective date for an increased rating-as well as for an initial rating or for staged ratings-is predicated on when the increase in the level of disability can be ascertained.  Swain v. McDonald, 27 Vet. App. 219, 224 (2015); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011). 

In determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, and an effective date must be assigned based on that evidence.  See McGrath v. Gober, 14 Vet. App. 28, 35-36 (2000); VAOPGCPREC 12-98.  Thus, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010); see also Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014). 

A veteran bears the evidentiary burden to establish all elements of a claim.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107 (b)).

In this case, the Board finds that an earlier effective date for the award of a 30 percent disability rating for mitral valve prolapse with heart murmur is not assignable. 

The Veteran filed an original claim of service connection for mitral valve prolapse with heart murmur in 1997.  The RO denied the claim in a July 1998 rating decision.  The Veteran filed a timely notice of disagreement and in a subsequent rating decision in June 1999 the RO granted service connection for mitral valve prolapse with heart murmur, rated as noncompensably disabling, effective January 7, 1998 claim.  The Veteran did not appeal that decision.  Based on this sequence of events, the Board finds that the original claim became final.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. § 3.104 (2016).

The Board observes that the Veteran has not asserted clear and unmistakable error with regard to the June 1999 rating decision.  38 C.F.R. § 3.105 (a).

Because the June 1999 rating decision became final, the effective date for an increased rating in this case is the earliest date as of which it is factually ascertainable based on all evidence of record that an increase in disability occurred if a claim is received within one year from such date; otherwise, the effective date for increased rating is the date of receipt of the claim for increase.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §  3.400 (o)(2); Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  In general, "date of receipt" means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1 (r) (2016).

In April 2001, the Veteran filed claims for increased ratings for the service-connected back disability and a skeletal (finger) disability, as well as claims for service connection for headaches and knee disabilities.  She did not submit a claim for an increased rating for mitral valve prolapse with heart murmur.  Her narrative statements associated with the appeal initiated in April 2001 provide no indication that she was seeking a compensable rating for mitral valve prolapse with heart murmur.

On December 30, 2008, the Veteran submitted multiple claims, including a claim for a compensable rating for mitral valve prolapse with heart murmur.  In a rating decision in July 2009 the RO increased the Veteran's evaluation for mitral valve prolapse with heart murmur to 30 percent effective December 30, 2008, the date of claim.  The Veteran appealed for a higher rating and an earlier effective date.  She contends that the 30 percent rating should be effective from April 2001, based on the fact that the medical evidence showed that the condition existed at that time.  She points to an ECG that showed myocardial infarction. 

Treatment records in from 1998 to 2008 revealed no cardiac problems.  VA treatment records in 2005 showed that the Veteran denied cardiac problem, chest pain, dyspnea or palpitation.  A September 2005 ECG was abnormal as the clinician reported that an anterior infarct, of undetermined age, could not be ruled out.  

An examination report in March 2009 noted a diagnosis of mitral valve prolapse and heart murmur.  She complained of atypical chest pains, with shortness of breath, particularly during periods of emotional stress, and also at times when she was having a migraine headache.  She endorsed daily episodes of atypical chest pain lasting seconds to minutes.  The examiner noted that these episodes were not suggestive of angina or as due to ischemia, but rather typical of mitral valve prolapse symptoms.  Although these symptoms were distressful to the Veteran, these were not incapacitating in themselves.  Treatment consisted of daily medication, which made her feel fatigued.  There was no evidence of congestive heart failure.  METs were 6.  Ejection fraction was 58 percent with no regional wall abnormalities.  The examiner noted mitral valve myxomatous with mitral valve prolapse and mild regurgitation. 

As a threshold matter in this case, the evidence does not show that entitlement to the 30 percent disability rating arose prior to December 30, 2008.  The 30 percent rating was assigned on the basis of the March 2009 examination report, which documented METs at 6.  Prior to that examination, the evidence of record failed to show a workload of less than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or, continuous medication required.  To the extent the Veteran asserts that the September 2005 ECG documented an increase in severity because it indicated an infarct, the ECG did not definitively confirm an infarct, much less during the period in question for purposes of the current appeal.  

December 30, 2008 was the earliest communication received after the final June 1999 rating decision that could be construed as a new formal or informal claim for an increased disability rating for the service-connected mitral valve prolapse and mild regurgitation.  

In sum, the Board finds that December 30, 2008, is the earliest possible effective date for the grant of the 30 percent rating for mitral valve prolapse and mild regurgitation.  Additionally, the weight of the evidence does not establish a factually ascertainably increase in the Veteran's mitral valve prolapse and mild regurgitation prior to December 30, 2008.  Consequently, the claim for an effective date earlier than December 30, 2008, must be denied.

Increased ratings prior to September 15, 2015

An examination report in March 2009 noted a diagnosis of mitral valve prolapse and heart murmur.  The Veteran complained of atypical chest pains, with shortness of breath, particularly during periods of emotional stress, and also at times when she was having a migraine headache.  She endorsed daily episodes of atypical chest pain lasting seconds to minutes.  These were not suggestive of angina or as due to ischemia, but rather typical of mitral valve prolapse symptoms.  The symptoms were not incapacitating.  Treatment consisted of daily medication, which made her feel fatigued.  There was no evidence of congestive heart failure.  METs were 6.  Ejection fraction was 58 percent with no regional wall abnormalities.  The examiner noted mitral valve myxomatous with mitral valve prolapse and mild regurgitation. 

A VA treatment report in August 2010 recorded a prolapsed mitral valve and soft murmur.  The Veteran related a history of a heart attack at age 23 with no subsequent problems.  The Veteran denied chest pain or breathing problems, although she endorsed mild discomfort with certain weather changes, and occasional palpitations.  

In August 2010 it was noted that the Veteran had a history of mitral valve prolapse-status-post ECG in September 2009, which revealed mild buckling of anterior mitral leaflet.  Ejection fraction was 55-60 percent, borderline LAE, mitral valve leaflets appear thickened but open well, borderline mitral valve prolapse, no mitral valve stenosis.  It was recommended just to observe the condition with no further treatment needed at that time.  An October 2010 treatment note showed an impression of CAD status post myocardial infarction in 1994, currently without complaints of chest pain, status post normal September 2009 pharmacologic myocardial perfusion scan showing a lack of scintigraphic evidence for myocardial ischemia or infarction.  The clinician noted that no active cardiopulmonary disease was demonstrated. 

On VA examination in February 2012, the examiner noted that the Veteran had been diagnosed with valvular heart disease in service.  She reported a history of a heart attack at age 23, with mitral valve prolapse.  She had noted recent increasing shortness of breath.  The Veteran endorsed intermittent (paroxysmal) arrhythmia documented per PVCs noted on electrocardiogram (EKG) and per Veteran on ER heart monitor.  The examiner noted no history of congestive heart failure.  The METS were 7 to 10, with dyspnea.  MET levels were solely attributed to valvular disease.  When comparing the stress images to the rest of the images, there were no reversible or fixed radiotracer defects suggestive of myocardial ischemia or infarction, respectively.  On the gated single photon emission computed tomography (SPECT) scan, the left ventricular wall motion was normal with normal thickening of the myocardial walls in all segments.  The left ventricular cavity size was normal at rest and did not increase in size with stress.  The left ventricular ejection fraction was approximated to be 51 percent.  The examiner recorded an impression of normal pharmacologic myocardial perfusion scan showing a lack of scintigraphic evidence for myocardial ischemia or infarction, with  normal left ventricular function and cavity size.

Having carefully reviewed the evidence of record, the Board finds that for the period from December 30, 2008 to March 15, 2012, the preponderance of the evidence is against a rating in excess of 30 percent for mitral valve prolapse with heart murmur.  The evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7.

As reviewed above, the medical evidence shows that from December 30, 2008 to March 15, 2012, there was no clinical evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Further, the Veteran had an exercise capacity of greater than 5 to 7 METs based on interview-based METs test.  

Effective March 15, 2012, the medical evidence recorded the evidence supports a higher rating of 60 percent.  

A March 2012 ECG revealed an ejection fraction of 45 to 50 percent with transmittal spectral Doppler flow suggesting impaired left ventricular relaxation.  There was also mild global hypokinesis of the left ventricle and mild mitral regurgitation seen.

On VA examination in July 2013, a history of valvular heart disease diagnosed in 1994 was noted.  The Veteran reported having had a heart attack in 1994, however, the examiner indicated that it was not documented in the contemporaneous medical records.  The examiner determined that the Veteran's mitral valve prolapse was idiopathic.  It required continuous medication, aspirin.  There was no history of congestive heart failure, arrhythmia, infectious heart conditions or pericardial adhesions.  Chest x-ray showed cardiac hypertrophy, mild cardiomegaly, and mildly dilated left ventricle.  Echocardiogram showed cardiac dilatation.  Interview-based METs test recorded 5 to 7 METs with fatigue.  The examiner noted that the METs levels were not solely due to the heart condition, it was also affected by back pain and knee pain, each by 50 percent.  The Veteran had mild functional impairment due to mildly decreased cardiac capacity and limiting METs.  She had normal left ventricular systolic function with an ejection fraction of 55 percent.  The examiner found that while the service-connected disability did not prevent employment, it would limit the Veteran in a working environment.

Treatment notes in February 2014 recorded no history of CAD or cardiomyopathy.  It was noted that the Veteran was initially admitted for observation in December 2014 secondary to chest pain and shortness of breath.  An ECG in December 2014 revealed inferior hypokinesis and ejection fraction of 45 percent. 

Although on VA examination in July 2013 the Veteran's left ventricular systolic function was normal with an ejection fraction of 55 percent, prior to, and after the July 2013 VA examination, there appears to be some documentation of left ventricular dysfunction with ejection fraction between 30 to 50 percent, which meets the criteria for a rating of 60 percent under Diagnostic Code 7001.  Affording the Veteran the benefit of the doubt, the Board finds that from March 2012 to September 2015, the criteria for a 60 percent rating, but not a 100 percent rating, have been met.

Evaluating the evidence in light of the above rating criteria reflects an evaluation in excess of 60 is not warranted.  Specifically, there is no evidence of congestive heart failure or a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Similarly, there is no indication the Veteran had a recent active infection with cardiac involvement.  Additionally, workload of 3 METs or less was not shown.  38 C.F.R. § 4.100. 

The Veteran is competent to report certain obvious symptoms of her heart condition, including chest pain and shortness of breath, but not to identify a specific level of disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Competent evidence concerning the nature and extent of this disability has been provided by VA medical professionals who have examined her.  The medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptoms.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In summary, from December 30, 2008 to March 15, 2012, the criteria for a rating higher than 30 percent had not been met.  From March 16, 2012 to September 15, 2015, the criteria for a 60 percent rating, but no higher, had been met.

Extra-schedular Evaluation

The Board has also considered whether the record indicates referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321 (b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Thun, 22 Vet. App. at 115.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321 (b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116. 

In this case, the evidence does not show that the service-connected disability picture is exceptional or unusual to require an extra-schedular evaluation.  The evidence does not show that the service-connected mitral valve prolapse and heart murmur is exceptional or unusual to require an extra-schedular evaluation.  The Veteran has complained of symptoms of fatigue and dyspnea.  Here, the Diagnostic Code for coronary artery disease, 7000, contemplates various symptoms that would result at a certain level of METs.  The Veteran's mitral valve prolapse and heart murmur manifests in a way that is fully contemplated by Diagnostic Code 7000, specifically considering fatigue, chest pain, and dyspnea.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

Even if, however, the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The Veteran has not alleged, and the record does not show, that the Veteran required frequent hospitalizations for mitral valve prolapse and heart murmur during the period on appeal.  Fenderson, 12 Vet. App. at 125-26.  The Veteran has also not alleged, and the record does not show that the Veteran's mitral valve prolapse and heart murmur has caused impairment with employment over and above that which is contemplated in the assigned schedular rating.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet.App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for either service-connected mitral valve prolapse and heart murmur under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant that a claim for entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran is already in receipt of a TDIU for her service-connected disabilities, to include mitral valve prolapse and heart murmur, effective July 6, 2012, the date the Veteran reported that she became unemployed, and the Board need not address this issue.   



ORDER

Service connection for a cardiac disorder, other than mitral valve prolapse with heart murmur, to include a heart attack or residuals thereof, is denied.

An effective date earlier than December 30, 2008, for the assignment of a 30 percent evaluation for mitral valve prolapse with heart murmur, is denied.

A disability rating higher than 30 percent, from December 2008 to March 2012, for mitral valve prolapse and heart murmur is denied.

A disability rating of 60 percent, and no higher, for mitral valve prolapse and heart murmur, March 2012 to September 2015, is granted, subject the law and regulations, governing the award of monetary benefits.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


